Case 19-30531 Doc7 Filed 04/12/19 Entered 04/12/19 14:50:29 Page 1of9

UNITED STATES BANKRUPTCY COURT
District of Connecticut

ine Case No, ws
Deborah A Olchek 19-30531

Debtor, Chaplery

AMENDMENT COVER SHEET

The following items have been amended in the above named bankruptcy proceeding (check all applicable
boxes)

Voluntary Petition (Specify reason for amendment)

 

Summary of Schedules
Schedule A - Real Property
Schedule B - Personal Property
Schedule C - Property Claimed as Exempt
X Schedule D, E, or F and/or Matrix, and/or List of Creditors or Equity Holders
Xx Add/Delete creditor(s), change amount or classification of debt - $26.00fee
required
Add/change address of already listed creditor - No Fee
Schedule G - Executory Contracts and Unexpired Leases
Schedule H - Codebtors
Schedule | - Current Income of Individual Debtor(s)
Schedule J - Current Expenditures of Individual Debtor(s)
Declaration Regarding Schedules
Statement of Financial Affairs and/or Declaration
Chapter 7 Individual Debtor's Statement of Intention
Disclosure of Compensation of Attorney for Debtor
Statement of Current Monthly Income and Means Test Calculation (Form 22A, 22B or 22C)
Certification of Credit Counseling
Other:

 

 

Amendment of debtor(s) Social Security Number requires the filer to follow the instructions provided
by the Office of the U.S. Trustee.

Declaration of Debtor
| (We) declare under penalty of perjury that the information set forth in the amendment(s) attached hereto is (are)
true and correct to the best of my (our) information and belief.

Date: 94/12/2019 s/Deborah A Olchek

Debtor
pterod 04/12/19 14:50:29 Page 2 of9

  

Fill in this information to identify your case:

Deborah

First Name

Debtor 1

Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Connecticut

Xd Check if this is an

19-30531 amended filing

Case number
(if Known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible, Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

12/15

 

| Part 4: | List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

LI No. Go to Part 2.
X] Yes.

2.List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2a .
internal Revenue Service Last 4 digits of account number _1 8 5 4 $3,340.25 $3,340.25 30.00
Priority Creditor's Name
PO Box 7346 When was the debtincurred? 2016
Number Street
As of the date you file, the claim is: Check all that apply
Philadelphia PA 19101-7346 O conti
City Stale ZIP Code ontingent
i Q) Unliquidated
: Who incurred the debt? Check one. 3
i Q Disputed
(@) Debtor 4 only
Q) Debtor 2 only Type of PRIORITY unsecured claim:
. Debtor 1 and Debtor 2 only C) Domestic support obligations
|
SIBESt She oriheteblore-and an piier K] Taxes and certain other debts you owe the government
C1 Check if this claim is for a community debt O) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
® No Q) other. Specify
C) Yes
[22 | Last4 digits ofaccountnumber Ss = sg 5 5
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q) Contingent
City Siale ZIP Code OQ) unliquidated
Who incurred the debt? Check one. 1 Disputed
1 onl ‘
I Debtor 1 on 7 Type of PRIORITY unsecured claim:
CJ Debtor 2 only El @ fi st obligati
Q) Debtor 4 and Debtor 2 only g omesie “oe SengeHens
L) neeaeiane aria debtors’And another a Taxes and certain other debts you owe the government
‘ Claims for death | inj hil
C) Check if this claim is for a community debt ae call) or pelsenal inary wnile you were
Is the claim subject to offset? QO) other. Specify
@ No
ves . — _
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of _/_
Debtor 1

Césterdi9-305310 Doc 7 Filelch@4/12/19

First Name Middle Name Last Name

ar List All of Your NONPRIORITY Unsecured Claims

Entered O4fbeddLBedA.50: 29, Rage 3 of 9

 

3. Do any creditors have nonpriority unsecured claims against you?

C) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

| 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one

priority unsecured claim, list the creditor separately for each claim. For

each claim listed, identify what type of claim it is. Do not list claims already

included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority unsecured claims

fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

_ Total claim
41
Attn: Pres/CEOQ/Gen.Counsel Last 4 digits ofaccountnumber 3. 2 3 5
Nonpriority Creditors Name $1,621.82
When was the debt incurred? 2018
See Attachment 1 b es
Number Street
Minneapolis MN 55439 ;
City State ZIP Code As of the date you file, the claim is: Check all that apply.
C) contingent
Who incurred the debt? Check one. C) unliquidated
MM] Debtor 1 only Q) Disputed
CJ Debtor 2 only
C) Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl At least one of the debtors and another C} Stidenttoang
Q) Check if this claim is for a community debt QO) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? C1 Debts to pension or profit-sharing plans, and other similar debts
w No x) Other. Specify Credit Card Charges
L) Yes
42 Attn: Pres/CEQ/Gen.Counsel Last 4 digits ofaccountnumber 7 8 1 1 32,358.01
| Nonpriority Creditor's Name When was the debt incurred? 2017

Care/Synchrony Bank PO Box 960061

 

 

Number Street
Orlando FL 32896-0061
Cily State ZIP Code

Who incurred the debt? Check one.

@) Debtor 4 only

CJ Debtor 2 only

(] Debtor 1 and Debtor 2 only

C) atleast one of the debtors and another

LI Check if this claim is for a community debt

Is the claim subject to offset?
@) No
QC) Yes

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) unliquidated
C1 Disputed

Type of NONPRIORITY unsecured claim:

 

 

Attn: Pres/CEO/Gen.Counsel

Nonpriority Creditor's Name

See Attachment 2

 

 

Number Street
Williamsville NY 14221-7809
City State ZIP Code

Who incurred the debt? Check one.

&) debtor 1 only

Q) Debtor 2 only

() Debtor 4 and Debtor 2 only

CJ) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

w No
C] Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

C] Student loans
CQ) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts
X) Other. Specify Credit Card Charges
Last 4 digits ofaccountnumber 2 1 2 1 $5,658.19
When was the debt incurred? 2016

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Credit Card Charges

BO OO

 

page 2 of 7
 

Debtor1  C@sterdiQ-30537\ Doc 7 Fil@ch@4/12/19 Entered 04/42419214;50:29_ 2 (Rage 4 of 9

First Name Middle Name Last Name

rar 2: Your NONPRIORITY Unsecured Claims —Continuation Page

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total claim

 

 

 

4.4

 

Attn: Pres/CEO/Gen.Counsel

Nonpriority Creditor's Name

See Attachment 3

 

 

Number Street
Albany NY 12212-5019
City State ZIP Code

Who incurred the debt? Check one.

&) Debtor 4 only

C] Debtor 2 only

() Debter 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

XK) No
C] Yes

Last 4 digits of accountnumber 1 8 8 5 93,883.72 _|
When was the debt Incurred? 2015

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. SpecifyCredit Card Charges

BRO OO

 

 

4.5

 

 

 

Attn: Pres/CEO/Gen.Counsel

Nonpriority Creditors Name

Bank of America PO Box 15019

 

 

Number Street
Wilmington DE 19886-5019
City State ZIP Code

Who incurred the debt? Check one.

& Debtor 1 only

QI debtor 2 only

C] Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

K] No
C) ves

Last 4 digits of account number 39 7 9 0 51,886.25
When was the debt incurred? 2017

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QC) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. SpecifyCredit Card Charges

BO OO

 

Attn: Pres/CEO/Gen.Counsel

Nonpriority Creditor’s Name

Capitol One PO Box 71083

 

 

Number Street
Charlotte NC 28272-1083
City State ZIP Code

Who incurred the debt? Check one.

XM) Debtor 1 only

Q) Debtor 2 only

C] Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

CO) Check if this claim is for a community debt

Is the claim subject to offset?

&) No
QC) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

10,563.87 _
Last 4 digits ofaccountnumber 4 2 9 1. —

When was the debt incurred? 2006

As of the date you file, the claim is: Check all that apply.

C) Contingent
C) unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. SpeciftyCredit Card Charges

BO OO

 

page 3 of 7
Debtor 1 C rg4to- A

First Name Middle Name Last Name

h 2/19 Entered 04/42/4:9e1,4:50: 29 - 3Rage 5 of 9

a Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total claim
47 igi 5 1 4 4
Attn: Pres/CEOQ/Gen.Counsel Leek CHG TSC COMAE MUMMERS ot $12,523.81
Nonpriority Creditor’s Name
When was the debt incurred? 2016
See Attachment 4 Fe
Number Street i a
: As of the date you file, the claim is: Check all that apply.
San Francisco CA 94139
City State ZIP Code (J Contingent
Q) unliquidated
Who incurred the debt? Check one. OQ) Disputed
&] Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
_ Debtor 1 and Debtor 2 only OC) sesnewane
At least one of the debtors and another QQ Obligations arising out of a separation agreement or divorce that
Q Check if this claim is for a community debt you did not report as priority claims 7
C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? XK) Other. SpecifyPersonal Loan
rN
C) Yes
4.8 L digits of 9 5 2 8
Alin: PresiDEO/Gen:Counsel ast 4 digits ofaccountnumber 9 9 4 9_ 39,349.57 |
Nonpriority Creditor's Name
When was the debt incurred? 2015
See Attachment 5 —_
Number Street . 4
2 As of the date you file, the claim is: Check all that apply.
San Francisco CA 94139
City State ZIP Code Q) Contingent
Q) unliquidated
Who incurred the debt? Check one. Q Disputed
) Debtor 7 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
2 Debtor 1 and Debtor 2 only Q) Student loans
At least one:o} the:-debiers:and anather QO) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt voudis: net pepo #8 paily aeins -
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? KX) other. SpeciryPersonal Loan
) No
C) Yes
4.9 g0,967.92 |

C) Yes

Official Form 106E/F

Attn: Pres/CEQ/Gen.Counsel

Nonpriority Creditor's Name

Synchrony Mastercard PO Box 960013

 

 

Number Street
Orlando FL 32896
City State ZIP Code

Who incurred the debt? Check one.

@) Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

Ll Check if this claim is fora community debt

Is the claim subject to offset?

@) No

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number 1 a 3 9

When was the debt incurred? 2007

As of the date you file, the claim is: Check all that apply.

Q Contingent
OQ) unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

C1 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

W other. SpecityCredit Card Charges

 

page 4 of 7
 

Debtor 1 CAS or = 135 te Last “Fi A Ente red ON L2NEBeAAS5O: 289 = FREE 6 of g

rar 2: Your NONPRIORITY Unsecured Claims —Continuation Page

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total claim

 

4.10
Attn: Pres/CEQ/Gen.Counsel

Nonpriority Creditor's Name

See Attachment 6

 

 

Number Street
Milwaukee WI 03201-3256
City State ZIP Code

Who incurred the debt? Check one,

&) Debtor 1 only

CL) Debtor 2 only

C] Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

XK) No
QO yes

|no
lon
[no
|r

Last 4 digits of account number $3,018.99 _

When was the debt incurred? 2017

As of the date you file, the claim is: Check all that apply.

Q) Contingent
C) unliquidated
CI] Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Credit Card Charges

BO OO

 

 

Attn: Pres/CEO/Gen.Counsel

Nonpriority Creditor's Name
See Attachment 7
Number Street

Maumee OH 43537
City State ZIP Code

Who incurred the debt? Check one.

&) Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

XK] No
C) Yes

Last 4 digits ofaccountnumber 2 7 QO 9 32,066.68
When was the debt incurred?

As of the date you file, the claim is: Check all that apply. i

Q) contingent
Q) unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

QO) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

K) Other. SpecityCredit Card Charges

 

 

Attn: Pres/CEO/Gen.Counsel

Nonpriority Creditor's Name

Kohl's Payment Center PO Box 2983

 

 

Number Street
Milwaukee WI 53201-2983
City State ZIP Code

Who incurred the debt? Check one.

¥) debtor 1 only

C) Debtor 2 only

(J Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

&) No
QC) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

$1,381.13
Last 4 digits ofaccountnumber - 1 O O- So ea
When was the debt incurred? 2016
As of the date you file, the claim is: Check all that apply.
Q) Contingent
LC) unliquidated
C) Disputed
Type of NONPRIORITY unsecured claim:
1 Student loans
Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C] Debts to pension or profit-sharing plans, and other similar debts
C) other. Specify
page 5 of 7
 

Debtor 1

 

 

 

 

First Name Middle Name Last Name

Casterd'9-30531A Doc 7 __Filéich@4/12/19_ Entered O4/42419c1,A:50:39 _ 3 Rage 7 of 9

 

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total claim
4.13 igi 1 0 7 8
Attn: Pres/CEO/Gen.Counsen Lastidigitsstascountumber | St $8,542.56
Nonpriority Creditor's Name
. When was the debt incurred? 2016
Discover PO Box 71084
Number Street oo
As of the date you file, the claim is: Check all that apply.
Charlotte NC 28272-1084
City State ZIP Code C) contingent
) unliquidated
Who incurred the debt? Check one. OQ disputed
K) Debtor 1 only
C1) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C1 stasncwaas
At lepetone of the debtors and-another Q) Obligations arising out of a separation agreement or divorce that
Q Cheek if this claim is for a community debt euaie nbtreport as! Prion} Steins -
O) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? L) other. Specify
X) No
C) Yes
4.14 a
Last4 digits ofaccountnumber $
Nonpriority Creditor's Name
When was the debt incurred?
Numb Street
ae Wee As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO) Contingent
QI Unliquidated
Who incurred the debt? Check one. O) pisputed
&) Debtor 1 only
C] Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Cy Studentieans
Ableastone or the debtors.and.anather C Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not aR as prigaity chal -
C) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? O) other. Specify
XK) No
C] Yes
4.15 $
Last4 digits ofaccountnumber
Nonpriority Creditor's Name
When was the debt incurred?
Number Street wo
As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
QC] Unliquidated
Who incurred the debt? Check one. OQ) disputed
Q) Debtor 4 only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only gO ‘Studaritioans
ALleast one ol the: debtors anuranollies Q Obligations arising out of a separation agreement or divorce that
Check if this claim is for a community debt youd NOt report as: PONY elaims
OQ) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
CJ No
QO) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page & of f
Debtor 1

CAserai9-30531A

rst Name

eed Add the Amounts for Each Type of Unsecured Claim

Middle Name Last Name

Doc 7 Fil@gh@4/12/19 Entered 04¢42/10<14:50:299- Rages of 9

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C, §159.

Add the amounts for each type of unsecured claim.

6a.

Total claims
from Part 1

6b.

6c.

6d.

6e.

Total claims
from Part 2

6h.

Gi.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

Official Form 106E/F

6a.

8b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

gj.

Total claim

$0.00

53,340.25

3.0.00

+ 50.00

 

 

$3,340.25

 

 

Total claim

30.00

30.00

30.00

+ 358,898.83

 

 

5 58,898.83

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 7 of 7
Case 19-30531 Doc7 Filed 04/12/19 Entered 04/12/19 14:50:29

Attachment
Debtor: Deborah A Olchek Case No:

Attachment 1
Best Buy Credit Services c/o Radius Global Solutions
PO Box 390905
Attachment 2
TD Bank/Raymour & Flanigan c/o Admin. Recovery LLC
45 Earhart Dr., Ste. 102
Attachment 3
Synchrony Bk c/o Solomon & Solomon PC Columbia Circle
PO Box 15019
Attachment 4
Lending Club PO Box 39000
Dept. #342688
Attachment 5
Lending Club PO Box 39000
Dept. #342688
Attachment 6
Culligan Frame Co. FBO Connex Credit Union
PO Box 3256
Attachment 7
Chase/Slate c/o United Collection Bureau
PO Box 1418

Page 9 of 9
